                                          Case 4:20-cv-00825-YGR Document 29 Filed 07/16/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MIKHAIL FEYGENBERG,                               CASE NO. 20-cv-00825-YGR
                                   9                    Plaintiff,
                                                                                           ORDER GRANTING IN PART MOTION TO
                                  10              vs.                                      DISMISS; REMANDING CASE TO STATE
                                                                                           COURT
                                  11     MCROSKEY MATTRESS COMPANY,
                                                                                           Re: Dkt. Nos. 9, 21
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          On June 14, 2019, plaintiff Mikhail Feygenberg filed a first amended complaint in San
                                  14   Francisco County Superior Court asserting state law claims for age discrimination, intentional
                                  15   infliction of emotional distress (“IIED”), wrongful termination in violation of public policy, and
                                  16   retaliation. Defendant McRoskey Mattress Company removed the action on February 4, 2020,
                                  17   maintaining that plaintiff’s claims for wrongful termination and retaliation were intertwined with a
                                  18   collective bargaining agreement between defendant and Carpenter’s Union Local 2236 (“CBA”),
                                  19   and thus, were preempted by section 301 of the Labor Management Relations Act (“LMRA”), 29
                                  20   U.S.C. section 185(a).
                                  21          Now before the Court are plaintiff’s motion to remand the action to state court and
                                  22   defendant’s motion to dismiss. Having carefully considered the pleadings and the papers
                                  23   submitted, and for the reasons set forth more fully below, the Court (1) GRANTS defendant’s
                                  24   motion to dismiss the wrongful termination and retaliation claims WITH PREJUDICE, and (4)
                                  25   REMANDS the remaining claims to the San Francisco County Superior Court.1
                                  26

                                  27          1
                                                Defendant’s request for judicial notice of the CBA is GRANTED. See Wood v. Marathon
                                  28   Ref. Logistics Serv. LLC, No. 19-CV-04287-YGR, 2019 WL 6612252, at *2 n.1 (N.D. Cal. Dec. 5,
                                       2019) (taking judicial notice of collective bargaining agreements in employment dispute).
                                             Case 4:20-cv-00825-YGR Document 29 Filed 07/16/20 Page 2 of 7




                                   1   I.       BACKGROUND

                                   2            The operative complaint alleges as follows:

                                   3            Plaintiff began working for defendant in a union position in or around 1995. Plaintiff later

                                   4   was promoted to a non-union engineering position. In 2017, defendant told plaintiff that his

                                   5   position as senior engineer was being eliminated. Plaintiff was demoted to a production position,

                                   6   which resulted in a loss of seniority, compensation, and benefits. Plaintiff rejoined the union.

                                   7   Defendant told plaintiff that once demoted, he was not to perform engineering work because it was

                                   8   outside the scope of the production job.

                                   9            Shortly after demoting plaintiff, and notwithstanding its earlier representations, defendant

                                  10   began demanding that plaintiff perform engineering work himself and train a much younger

                                  11   employee in the engineering work that plaintiff performed in his previous role. Defendant told

                                  12   plaintiff that if he did not train the other employee, he would be disciplined. Plaintiff raised
Northern District of California
 United States District Court




                                  13   concerns about performing non-union work. Shortly thereafter, defendant placed defendant “on

                                  14   warning.” On June 30, 2017, just before his probationary status to formally join the union ended,

                                  15   defendant terminated plaintiff. Plaintiff was 62 years old at the time.

                                  16   II.      PREEMPTION UNDER SECTION 301 OF THE LMRA

                                  17            As an initial matter, the Court considers whether the wrongful termination and retaliation

                                  18   claims are preempted, such that the Court has jurisdiction to review the motion to dismiss.

                                  19            Section 301 of the LMRA provides federal jurisdiction over “[s]uits for violation of

                                  20   contracts between an employer and a labor organization.” 29 U.S.C. § 185(a). The “preemptive

                                  21   force of [section] 301 is so powerful as to displace entirely any state cause of action for violation

                                  22   of contracts between an employer and a labor organization.” Franchise Tax Bd. v. Constr.

                                  23   Laborers Vacation Trust, 463 U.S. 1, 23 (1983) (internal quotation marks omitted). To determine

                                  24   whether a claim is preempted by section 301, the Court must first consider “whether the asserted

                                  25   cause of action involves a right conferred upon an employee by virtue of state law, not by a CBA.”

                                  26   Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059 (9th Cir. 2007). If the right exists solely as a

                                  27   result of a CBA, the claim is preempted. Id. If, however, the right exists independently of a CBA,

                                  28   the court must consider “whether it is nevertheless ‘substantially dependent on analysis of a
                                                                                          2
                                          Case 4:20-cv-00825-YGR Document 29 Filed 07/16/20 Page 3 of 7




                                   1   collective-bargaining agreement.’” Id. (quoting Caterpillar, 482 U.S. at 394). If so, the claim is

                                   2   preempted. Id. at 1059-60. If not, the claim may proceed under state law. Id.

                                   3          In the operative complaint, plaintiff alleges that he worked for defendant for over 20 years

                                   4   before he was demoted from senior engineer to a union production position. Plaintiff alleges that

                                   5   thereafter, while he was on “probation status” with the union, defendant demanded that he

                                   6   continue performing non-union engineering work and later terminated him. In his causes of action

                                   7   for wrongful termination in violation of public policy and retaliation, plaintiff alleges that he was

                                   8   terminated for “asserting that he had to honor union policies, rules and procedures.” Plaintiff does

                                   9   not dispute that these policies, rules, and procedures, which are the foundation for his claims,

                                  10   derive from the CBA. Indeed, plaintiff does not point to any independent state law basis for

                                  11   claiming that he was wrongfully terminated and experienced retaliation. Because the right

                                  12   asserted exists “solely as a result of the CBA,” the claim is preempted. See Allis-Chambers Cor.
Northern District of California
 United States District Court




                                  13   v. Lueck, 471 U.S. 202, 213 (1985) (holding that a suit alleging a violation of a labor contract must

                                  14   be brought under Section 301).

                                  15          Additionally, the claims are preempted because they require analysis of the CBA. Plaintiff

                                  16   alleges that his demotion and termination violate public policy because defendant “demand[ed]

                                  17   that he violate union policies” and retaliated against him for “asserting his need to honor union

                                  18   policies and procedures.” Plaintiff further alleges that defendant terminated him “right before his

                                  19   probationary status to formally join the union ended.” Resolution of these factual issues requires

                                  20   interpretation of the CBA, including any terms related to whether union employees can perform

                                  21   non-union work, whether defendant may assign non-union work to union employees, which

                                  22   employees qualify as “probationary,” and the extent to which the CBA’s provisions apply to

                                  23   “probationary” employees.

                                  24          Plaintiff’s sole argument against preemption is that plaintiff was a “temporary employee”

                                  25   on “probation status” when he was terminated, and by its own terms, the CBA does not apply to

                                  26   such employees. In support of this argument, plaintiff points to three CBA provisions:

                                  27          3.1 Right to Discharge. The Employer shall have the right to discharge any
                                  28          employee for just cause. In the event any new employee is adjudged unsatisfactory

                                                                                         3
                                          Case 4:20-cv-00825-YGR Document 29 Filed 07/16/20 Page 4 of 7




                                              by the Employer, the Employer reserves the right to discharge such employee
                                   1          during a probationary period which shall be the first (90) days of said employment.
                                   2          A written notice will be given to an employee and to the Union when an employee’s
                                              employment is terminated.
                                   3
                                              3.2 Right of Appeal. It is agreed that in case any employee is discharged after the
                                   4          probationary period or feels that he has been unjustly dealt with, the matter shall
                                              be adjusted by a Shop Steward and the Employer. In case said Shop Steward and
                                   5
                                              the Employer are not able to dispose of the matter to the mutual satisfaction of the
                                   6          parties, it shall be adjusted through the procedure provided in Section 5 of this
                                              Agreement. The employee affected must file the complaint in writing with the
                                   7          Shop Steward or Business Representative and the Employer within four (4)
                                              working days from the date of discharge, otherwise the right of appeal is lost.
                                   8
                                              SECTION 24
                                   9
                                              . . . . The Employer reserves the right to hire temporary employees or engage
                                  10          temporary workers (collectively ‘temporary workers’) for up to 90 calendar days
                                              . . . . The Employer may discipline or discharge any such temporary worker at its
                                  11          discretion with or without just cause, and such action will not be subject to the
                                              grievance and arbitration procedures of this Agreement.
                                  12
Northern District of California




                                       (Emphasis supplied.)
 United States District Court




                                  13
                                              Plaintiff’s argument fails to persuade. Whether plaintiff was a “temporary worker” exempt
                                  14
                                       from the CBA’s “grievance and arbitration procedures” requires interpretation of the agreement,
                                  15
                                       especially given his admission that he worked for defendant for 20 years. Further, even assuming
                                  16
                                       plaintiff was a “temporary worker,” the above-referenced provisions demonstrate only that certain
                                  17
                                       processes related to discipline, discharge, and appeal may not apply. By arguing that he was
                                  18
                                       wrongfully terminated and experienced retaliation for asserting his right to comply with union
                                  19
                                       policies set forth in the CBA, plaintiff puts portions of CBA at issue even if the disciplinary
                                  20
                                       provisions do not apply.
                                  21
                                              Finally, Young v. Anthony’s Fish Grotto, 830 F.2d 993, 998 (9th Cir. 1987), on which
                                  22
                                       defendant relies, is in accord. In Young, the Ninth Circuit determined that a probationary
                                  23
                                       employee’s claims for breach of a CBA were preempted by the section 301 notwithstanding “the
                                  24
                                       fact that Young’s probationary status might ultimately bar an effective remedy under the CBA.”
                                  25
                                       With respect to plaintiff’s claim for wrongful termination in violation of public policy, the court
                                  26
                                       found the claim preempted because plaintiff failed “to identify any state statute or other relevant
                                  27
                                       public policy of California protecting” the asserted right. Similarly, here, although plaintiff may
                                  28
                                                                                         4
                                          Case 4:20-cv-00825-YGR Document 29 Filed 07/16/20 Page 5 of 7




                                   1   not have the ability to grieve his discharge under the CBA, that does not preclude preemption of

                                   2   claims that are intertwined with the CBA. Plaintiff also has not identified any California public

                                   3   policy that protects his right to follow union rules and procedures.

                                   4   III.    MOTION TO DISMISS2

                                   5           Because plaintiff’s claims are preempted under section 301, the Court has jurisdiction to

                                   6   consider defendant’s motion to dismiss.

                                   7           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal

                                   8   sufficiency of the claims alleged in the complaint. Ileto v. Glock, Inc., 349 F.3d 1191, 1199-1200

                                   9   (9th Cir. 2003). “Dismissal can be based on the lack of a cognizable legal theory or the absence of

                                  10   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

                                  11   F.2d 696, 699 (9th Cir. 1990). All allegations of material fact are taken as true and construed in

                                  12   the light most favorable to the plaintiff. Johnson v. Lucent Techs., Inc., 653 F.3d 1000, 1010 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2011). To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

                                  14   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  15   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).

                                  16           Defendant avers that plaintiff’s claims for wrongful termination in violation of public

                                  17   policy and retaliation are time-barred under section 301 of the LMRA. In response, plaintiff

                                  18   reiterates the arguments raised in its remand motion, namely, that these claims are not preempted

                                  19   by section 301. As previously explained, plaintiff’s arguments on this issue fail to persuade.

                                  20   Thus, the Court construes plaintiff’s wrongful termination and retaliation claims as section 301

                                  21   claims, which are subject to a six-month statute of limitations. See Allen v. United Food &

                                  22   Commercial Workers Int’l Union, 43 F.3d 424, 426 (9th Cir. 1994). A section 301 claim “accrues

                                  23   when the plaintiff knew, or should have known, of the defendant’s wrongdoing and can

                                  24   successfully maintain a suit in court.” Id. at 427. Here, plaintiff alleges that he experienced

                                  25
                                               2
                                  26             Defendant’s reply argues that the Court should grant its motion to dismiss because
                                       plaintiff failed to file its opposition in a timely manner. Similarly, plaintiff’s sur-reply argues that
                                  27   the motion to dismiss should be stricken for failure to comply with Civil Local Rule 7.2(a), which
                                       requires 35-day notice for a hearing on a motion. While both parties appear to have made
                                  28   procedural errors, these errors are trivial here. The Court finds it appropriate to consider the
                                       motion on the merits.
                                                                                            5
                                             Case 4:20-cv-00825-YGR Document 29 Filed 07/16/20 Page 6 of 7




                                   1   retaliation and was wrongfully terminated on June 30, 2017. Plaintiff filed his complaint nearly

                                   2   two years later, on June 14, 2019. As such, plaintiff’s claims for wrongful termination and

                                   3   retaliation are untimely. Further, because amendment would be futile, the claims are DISMISSED

                                   4   WITH PREJUDICE.3

                                   5   IV.      PERMISSIVE REMAND

                                   6            Defendant removed this action to federal court based on the wrongful termination and

                                   7   retaliation claims only. That is, defendant contended that these claims were preempted, which

                                   8   established federal jurisdiction, and that the Court thus had supplemental jurisdiction over

                                   9   plaintiff’s claims for age discrimination and IIED. Having dismissed with prejudice the wrongful

                                  10   termination and retaliation claims, the Court considers whether to retain plaintiff’s supplemental

                                  11   state claims or remand them to state court.

                                  12            “[I]n the usual case in which all federal-law claims are eliminated before trial, the balance
Northern District of California
 United States District Court




                                  13   of factors . . . will point toward declining to exercise jurisdiction over the remaining state-law

                                  14   claims.” Acri v. Varian Associates, 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citation

                                  15   omitted). Factors the Court considers when deciding whether to retain jurisdiction over

                                  16   supplemental state claims include judicial economy, convenience, fairness, and comity. Id. Here,

                                  17   apart from ruling on the instant motions to remand and dismiss, the Court has had limited

                                  18   involvement in this case. Further, it is preferable as a matter of comity for a state court judge to

                                  19   apply state law to plaintiff’s remaining state law claims. Thus, while the factors of convenience

                                  20   and fairness appear neutral, the Court finds the scales tip in favor of remand. As such the Court

                                  21   ORDERS that the remaining claims be remanded back to state court. Given the Court’s decision to

                                  22   remand, the Court will leave to the state court to resolve the issues with respect to the state claims.

                                  23   V.       CONCLUSION

                                  24            For the foregoing reasons, defendant’s motion to dismiss the wrongful termination and

                                  25   retaliation claims is GRANTED WITH PREJUDICE. Further, in light of the Court’s dismissal of the

                                  26

                                  27            3
                                                Because the Court finds the wrongful termination and retaliation claims fail, the Court
                                  28   need not consider defendant’s arguments that plaintiff failed to exhaust his administrative
                                       remedies or failed to plead requisite elements of the claims.
                                                                                         6
                                           Case 4:20-cv-00825-YGR Document 29 Filed 07/16/20 Page 7 of 7




                                   1   wrongful termination and retaliation claims, the Court REMANDS the remaining claims to San

                                   2   Francisco County Superior Court. The Clerk of Court is directed to remand the case and close the

                                   3   file.

                                   4           This Order terminates Docket Numbers 9 and 21.

                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: July 16, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                   8                                                      UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      7
